
	

113 HR 5090 IH: To prohibit providing Federal funds for the National Endowment for the Arts.
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5090
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit providing Federal funds for the National Endowment for the Arts.
	
	
		1.ProhibitionNotwithstanding any other provision of law, no Federal funds may be made available to the National
			 Endowment for the Arts.
		
